Exhibit 10.3

 

EXECUTION VERSION

 

COMMERCIAL SECURITY AGREEMENT

 

Grantors:

SPORTS FIELD HOLDINGS, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

 

FIRSTFORM, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

 

  Lender:

GENLINK CAPITAL, LLC

1205 N. Ankeny Blvd., Suite 209

Ankeny, IA 50023

 



THIS COMMERCIAL SECURITY AGREEMENT dated July 14, 2016, is made and executed
between SPORTS FIELD HOLDINGS, INC., a Nevada corporation, and FirstForm, Inc.,
a Florida corporation (collectively, the “Grantors) and GENLINK CAPITAL, LLC, a
Delaware limited liability company ("Lender").

 

GRANT OF SECURITY INTEREST. For valuable consideration, Grantors grant to Lender
a security interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with respect to the
Collateral, in addition to all other rights which Lender may have by law.

 

COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantors are giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

 

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance refunds relating to the foregoing property; all good will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all rents,
leases, easements, servitudes, after-acquired property, improvements, additional
lands, contracts, permits, franchises and personal property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property.

 

In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

 

(A)  All accessions, attachments, accessories, tools, parts, supplies,
replacements of and additions to any of the collateral described herein, whether
added now or later.

(B)  All products and produce of any of the property described in this
Collateral section.

(C)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, or other disposition of any
of the property described in this Collateral section.

(D)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party's insurer, whether due to judgment, settlement or
other process.

(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantors' rights, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantors to
Lender, or any one or more of them, as well as all claims by Lender against
Grantors or any one or more of them, whether now existing or hereafter arising,
whether related or unrelated to the purpose of the Note, whether voluntary or
otherwise, whether due or not due, direct or indirect, determined or
undetermined, absolute or contingent, liquidated or unliquidated, whether
Grantors may be liable individually or jointly with others, whether obligated as
guarantor, surety, accommodation party or otherwise, and whether recovery upon
such amounts may be or hereafter may become barred by any statute or
limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable.

 

FUTURE ADVANCES. In addition to the Note, this Agreement secures all future
advances made by Lender to Grantors regardless of whether the advances are made
(a) pursuant to a commitment or (b) for the same purposes.

 



 Page 1 

 

 



COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantors’ accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantors hold
jointly with someone else and all accounts Grantors may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantors authorize Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

 

GRANTORS’ REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantors represent and promise to Lender that:

 

Perfection of Security Interest. Grantors agree to execute financing statements
and to take whatever other actions are requested by Lender to perfect and
continue Lender's security interest in the Collateral. Upon request of Lender,
Grantors will deliver to Lender any and all of the documents evidencing or
constituting the Collateral, and Grantors will note Lender's interest upon any
and all chattel paper if not delivered to Lender for possession by Lender. This
is a continuing Security Agreement and will continue in effect even though all
or any part of the Indebtedness is paid in full and even though for a period of
time Grantors may not be indebted to Lender.

 

Notices to Lender. Grantors will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in any of the Grantors’ name; (2) change in any
of the Grantors’ assumed business name(s); (3) change in the management of any
of the Grantors; (4) change in the authorized signer(s); (5) change in any of
the Grantors’ principal office address; (6) change in any of the Grantors’ state
of organization; (7) conversion of any of the Grantors to a new or different
type of business entity; or (8) change in any other aspect of any of the
Grantors that directly or indirectly relates to any agreements between Grantors
and Lender. No change in any of the Grantors’ name or state of organization will
take effect until after Lender has received notice.

 

No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantors or to which any of the Grantors are a party,
and its articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, is genuine,
and fully complies with all applicable laws and regulations concerning form,
content and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. At the time any account
becomes subject to a security interest in favor of Lender, the Account shall be
a good and valid account representing an undisputed, bona fide indebtedness
incurred by the account debtor, for merchandise held subject to delivery
instructions or previously shipped or delivered pursuant to a contract of sale,
or for services previously performed by Grantors with or for the account debtor.
So long as this Agreement remains in effect, Grantors shall not, without
Lender's prior written consent, compromise, settle, adjust, or extend payment
under or with regard to any such accounts. There shall be no setoffs or
counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.

 

Location of the Collateral. Except in the ordinary course of Grantors’
respective businesses, Grantors agree to keep the Collateral (or to the extent
the Collateral consists of intangible property such as accounts or general
intangibles, the records concerning the Collateral) at Grantors’ addresses shown
above or at such other locations as are acceptable to Lender. Upon Lender's
request, Grantors will deliver to Lender in form satisfactory to Lender a
schedule of real properties and Collateral locations relating to Grantors’
operations, including without limitation the following: (1) all real property
Grantors owns or are purchasing; (2) all real property Grantors are renting or
leasing; (3) all storage facilities Grantors own, rent, lease, or use; and (4)
all other properties where Collateral is or may be located.

 

Removal of the Collateral. Except in the ordinary course of Grantors’ respective
businesses, including the sales of inventory, Grantors shall not remove the
Collateral from its existing location without Lender's prior written consent. To
the extent that the Collateral consists of vehicles, or other titled property,
Grantors shall not take or permit any action which would require application for
certificates of title for the vehicles outside the State of Iowa, without
Lender's prior written consent. Grantors shall, whenever requested, advise
Lender of the exact location of the Collateral.

 

Transactions Involving Collateral. Except for inventory sold or accounts
collected in the ordinary course of Grantors’ respective businesses, or as
otherwise provided for in this Agreement, Grantors shall not sell, offer to
sell, or otherwise transfer or dispose of the Collateral. While an Event of
Default has not occurred under this Agreement, Grantors may sell inventory, but
only in the ordinary course of its business and only to buyers who qualify as a
buyer in the ordinary course of business. A sale in the ordinary course of
Grantors’ respective businesses does not include a transfer in partial or total
satisfaction of a debt or any bulk sale. Grantors shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender. This includes
security interests even if junior in right to the security interests granted
under this Agreement. Unless waived by Lender, all proceeds from any disposition
of the Collateral (for whatever reason) shall be held in trust for Lender and
shall not be commingled with any other funds; provided however, this requirement
shall not constitute consent by Lender to any sale or other disposition. Upon
receipt, Grantors shall immediately deliver any such proceeds to Lender.

 



 Page 2 

 

 



COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 

Title. Grantors represent and warrant to Lender that Grantors hold good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. The liens granted hereby are not the type
of lien referred to in Chapter 575 of the Iowa Code, as now enacted or hereafter
modified, amended or replaced. Grantors, for themselves and all persons claiming
by, through or under Grantors, agree that they claims no lien or right to a lien
of the type contemplated by Chapter 575 or any other chapter of the Code of
Iowa, or any other common law lien, and further waives all notices and rights
pursuant to said law with respect to the liens hereby granted, and represents
and warrants that it is the sole party entitled to do so and agrees to indemnify
and hold harmless Lender from any loss, damage, and costs, including reasonable
attorney fees, threatened or suffered by Lender arising either directly or
indirectly as a result of any claim of the applicability of said law to the
liens hereby granted. No financing statement covering any of the Collateral is
on file in any public office other than those which reflect the security
interest created by this Agreement or to which Lender has specifically
consented. Grantors shall defend Lender's rights in the Collateral against the
claims and demands of all other persons.

 

Repairs and Maintenance. Grantors agree to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Grantors further agree to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

 

Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

Taxes, Assessments and Liens. Grantors will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents. Grantors may withhold any such payment or may elect to
contest any lien if Grantors are in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantors
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys' fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral. In any
contest Grantors shall defend themselves and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral. Grantors shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings. Grantors further agree to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges have been paid in full
and in a timely manner. Grantors may withhold any such payment or may elect to
contest any lien if Grantors are in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.

 

Compliance with Governmental Requirements. Grantors shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity. Grantors may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.

 

Hazardous Substances. Grantors represent and warrant that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance. The representations and warranties contained
herein are based on Grantors’ due diligence in investigating the Collateral for
Hazardous Substances. Grantors hereby (1) release and waive any future claims
against Lender for indemnity or contribution in the event Grantors become liable
for cleanup or other costs under any Environmental Laws, and (2) agree to
indemnify and hold harmless Lender against any and all claims and losses
resulting from a breach of this provision of this Agreement. This obligation to
indemnify shall survive the payment of the Indebtedness and the satisfaction of
this Agreement.

 

Maintenance of Casualty Insurance. Grantors shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantors, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days' prior written notice to Lender and not including any
disclaimer of the insurer's liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantors or any other person. In connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantors will provide
Lender with such loss payable or other endorsements as Lender may require. If
Grantors at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses "single interest
insurance," which will cover only Lender's interest in the Collateral.

 



 Page 3 

 

 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 



Application of Insurance Proceeds. Grantors shall promptly notify Lender of any
loss or damage to the Collateral. Lender may make proof of loss if Grantors fail
to do so within fifteen (15) days of the casualty. All proceeds of any insurance
on the Collateral, including accrued proceeds thereon, shall be held by Lender
as part of the Collateral. If Lender consents to repair or replacement of the
damaged or destroyed Collateral, Lender shall, upon satisfactory proof of
expenditure, pay or reimburse Grantors from the proceeds for the reasonable cost
of repair or restoration. If Lender does not consent to repair or replacement of
the Collateral, Lender shall retain a sufficient amount of the proceeds to pay
all of the Indebtedness, and shall pay the balance to Grantors. Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantors have not committed to the repair or restoration of the Collateral
shall be used to prepay the Indebtedness.

 

Insurance Reserves. Lender may require Grantors to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantors of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid. If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantors shall upon demand pay any
deficiency to Lender. The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantors as
they become due. Lender does not hold the reserve funds in trust for Grantors,
and Lender is not the agent of Grantors for payment of the insurance premiums
required to be paid by Grantors. The responsibility for the payment of premiums
shall remain Grantors’ sole responsibility.

 

Insurance Reports. Grantors, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (2)
the risks insured; (3) the amount of the policy; (4) the property insured; (5)
the then current value on the basis of which insurance has been obtained and the
manner of determining that value; and (6) the expiration date of the policy. In
addition, Grantors shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.

 

Financing Statements. Grantors authorize Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantors additionally agree to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. This includes making sure Lender is shown as
the first and only security interest holder on the title covering the Property.
Grantors will pay all filing fees, title transfer fees, and other fees and costs
involved unless prohibited by law or unless Lender is required by law to pay
such fees and costs. Grantors irrevocably appoint Lender to execute financing
statements and documents of title in Grantors’ respective names and to execute
all documents necessary to transfer title if there is an Event of Default.
Lender may file a copy of this Agreement as a financing statement. If Grantors
change Grantors’ respective names or addresses, or the name or address of any
person granting a security interest under this Agreement changes, Grantors will
promptly notify the Lender of such change.

 

GRANTORS’ RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except
as otherwise provided below with respect to accounts, Grantors may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantors’ right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender's security interest in
such Collateral. Until otherwise notified by Lender, Grantors may collect any of
the Collateral consisting of accounts. If Lender at any time has possession of
any Collateral, whether before or after an Event of Default, Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Grantors shall
request or as Lender, in Lender's sole discretion, shall deem appropriate under
the circumstances, but failure to honor any request by Grantors shall not of
itself be deemed to be a failure to exercise reasonable care. Lender shall not
be required to take any steps necessary to preserve any rights in the Collateral
against prior parties, nor to protect, preserve or maintain any security
interest given to secure the Indebtedness.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantors fail to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantors’ failure to discharge or pay when due any amounts
Grantors are required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantors’ behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantors. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon the occurrence of an Event of Default.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Grantors fail to make any payment when due under the
Indebtedness. Grantors shall have the right to cure such default within three
(3) days after receiving written notice from Lender demanding cure of such
default. If Grantors cure such default within the specified cure period,
Grantors shall be entitled to continue with the Loan as if no default has
occurred. If Grantors fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 



 Page 4 

 



 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 



Other Defaults. Grantors fail to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantors.
Grantors shall have the right to cure such default within seven (7) days after
receiving written notice from Lender demanding cure of such default. If Grantors
cure such default within the specified cure period, Grantors shall be entitled
to continue with the Loan as if no default has occurred. If Grantors fail to
cure such default within the specified cure period, Lender may proceed with its
rights and remedies under the Loan as set forth in this Agreement.

 

Default in Favor of Third Parties. Grantors default under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person that may materially affect any of
Grantors’ property or ability to perform Grantors’ obligations under this
Agreement or any of the Related Documents. Grantors shall have the right to cure
such default within fourteen (14) days after receiving written notice from
Lender demanding cure of such default. If Grantors cure such default within the
specified cure period, Grantors shall be entitled to continue with the Loan as
if no default has occurred. If Grantors fail to cure such default within the
specified cure period, Lender may proceed with its rights and remedies under the
Loan as set forth in this Agreement.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantors or on Grantors’ behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes materially false or misleading at any time
thereafter. Grantors shall have the right to cure such default within fourteen
(14) days after receiving written notice from Lender demanding cure of such
default. If Grantors cure such default within the specified cure period,
Grantors shall be entitled to continue with the Loan as if no default has
occurred. If Grantors fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason. Grantors shall have the right to cure such default within
fourteen (14) days after receiving written notice from Lender demanding cure of
such default. If Grantors cure such default within the specified cure period,
Grantors shall be entitled to continue with the Loan as if no default has
occurred. If Grantors fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 

Dissolution or Insolvency. The dissolution of any of the Grantors (regardless of
whether election to continue is made) or any other termination of any of the
Grantors’ existence as a going business or the death of any member, the
insolvency of any of the Grantors, the appointment of a receiver for any part of
any of the Grantors’ property, any assignment for the benefit of creditors, any
type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Grantors. With respect to any
involuntary bankruptcy action against the Grantors, the Grantors shall have a
period of sixty (60) days to cure or effect the rescinding of the involuntary
bankruptcy petition.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of any of the Grantors or by any governmental
agency against any collateral securing the Indebtedness. This includes a
garnishment of any of the Grantors’ accounts, including deposit accounts, with
Lender. However, this Event of Default shall not apply if there is a good faith
dispute by Grantors as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Grantors give Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

 

Change in Ownership/Management; Disposal of Assets. Any of the Borrowers suffer
or permit majority control of any of the Borrowers to be sold, assigned or
otherwise transferred, or if any of the Borrowers make or permit a change in its
present senior level management, or if any of the Borrowers merge or consolidate
with any company or enterprise, or otherwise disposes of a substantial portion
(as determined by Lender) of its assets or properties.

 

Adverse Change. A material adverse change occurs in Grantors’ respective
financial conditions, or Lender reasonably and in good faith believes the
prospect of payment or performance of the Indebtedness is impaired. Grantors
shall have the right to cure such default within fourteen (14) days after
receiving written notice from Lender demanding cure of such default. If Grantors
cure such default within the specified cure period, Grantors shall be entitled
to continue with the Loan as if no default has occurred. If Grantors fail to
cure such default within the specified cure period, Lender may proceed with its
rights and remedies under the Loan as set forth in this Agreement.

 

Insecurity. Lender reasonably and in good faith believes itself insecure.
Grantors shall have the right to cure such default within fourteen (14) days
after receiving written notice from Lender demanding cure of such default. If
Grantors cure such default within the specified cure period, Grantors shall be
entitled to continue with the Loan as if no default has occurred. If Grantors
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 



 Page 5 

 

 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 



RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, Lender shall have all the rights of a secured party under the Iowa
Uniform Commercial Code. In addition and without limitation, Lender may exercise
any one or more of the following rights and remedies:

 

Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantors would be required to pay, immediately due
and payable, without notice of any kind to Grantors.

 

Assemble Collateral. Lender may require Grantors to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantors to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantors
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantors
agree Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantors after repossession.

 

Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantors. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantors, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sate or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender may at any time in Lender's discretion transfer any Collateral into
Lender's own name or that of Lender's nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantors, receive,
open and dispose of mail addressed to Grantors; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral. To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.

 

Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantors for any deficiency remaining on
the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this Agreement. Grantors shall be liable
for a deficiency even if the transaction described in this subsection is a sale
of accounts or chattel paper.

 

Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Iowa Uniform Commercial Code, as
may be amended from time to time. In addition, Lender shall have and may
exercise any or all other rights and remedies it may have available at law, in
equity, or otherwise.

 

Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantors under this Agreement, after
Grantors’ failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

 



 Page 6 

 

 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 



MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Grantors agree to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Grantors
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantors also
shall pay all court costs and such additional fees as may be directed by the
court.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Iowa. This Agreement
has been accepted by Lender in the State of Iowa.

 

Choice of Venue. If there is a lawsuit, Grantors agree upon Lender's request to
submit to the jurisdiction of the courts of POLK County, State of Iowa, except
to the extent otherwise required by the laws of the jurisdiction where the
Collateral is located.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantors, shall constitute a waiver of any of Lender's rights or of
any of Grantors’ obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantors agree to
keep Lender informed at all times of Grantors’ current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any of the Grantors is deemed to be notice given to all Grantors.

 

Power of Attorney. Grantors hereby appoint Lender as Grantors’ irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantors, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantors will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantors’ interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantors, Lender, without
notice to Grantors, may deal with Grantors’ successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantors from the obligations of this Agreement or liability under the
Indebtedness.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantors in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantors’ Indebtedness shall be paid in
full.

 

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 



 Page 7 

 

 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 



DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Agreement. The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.

 

Borrowers. The word "Borrowers" means SPORTS FIELD HOLDINGS, INC., a Nevada
corporation, and FirstForm, Inc., a Florida corporation, and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Collateral. The word "Collateral" means all of Grantors’ right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

 

Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 

Grantors. The word "Grantors" means SPORTS FIELD HOLDINGS, INC., a Nevada
corporation, and FirstForm, Inc., a Florida corporation.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrowers or Grantors
are responsible under this Agreement or under any of the Related Documents.
Specifically, without limitation, Indebtedness includes the future advances set
forth in the Future Advances provision, together with all interest thereon and
all amounts that may be indirectly secured by the Cross-Collateralization
provision of this Agreement.

 

Lender. The word "Lender" means GENLINK CAPITAL, LLC, its successors and
assigns.

 

Note. The word "Note" means the Note executed by the Borrowers in the principal
amount of $1,000,000.00 dated July 14, 2016, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the note or credit agreement.

 

Property. The word "Property" means all of Grantors’ rights, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

GRANTORS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS COMMERCIAL SECURITY
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

GRANTORS HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JULY 14, 2016.

 



 Page 8 

 

 

COMMERCIAL SECURITY AGREEMENT

(Continued)

 



 





IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

GRANTORS:

 

SPORTS FIELD HOLDINGS, INC.

 

By /s/ Jeromy Olson     Jeromy Olson, its CEO  

 

FIRSTFORM, INC.

 

By /s/ Jeromy Olson     Jeromy Olson, its CEO  

 

 

Page 9



 

 